Citation Nr: 0607416	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-09 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Evaluation of post traumatic stress disorder (PTSD) 
currently evaluated as 50 percent disabling.

2.  Evaluation of bilateral hearing loss disability currently 
evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to June 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 and July 2003 decisions of  
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The RO granted service connection 
for PTSD with a 10 percent rating, and granted service 
connection for bilateral hearing loss disability and tinnitus 
with a non-compensable rating.

In February 2004, the RO increased the evaluation of tinnitus 
to 10 percent disabling.  In a VA Form of February 2004, the 
veteran withdrew his appeal for tinnitus.

In a rating decision the RO increased the evaluation of PTSD 
to 50 percent disabling effective January 30, 2003, the date 
of the original claim.

The issue of an evaluation of bilateral hearing loss 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is manifested by difficulty with anger, depression, 
tangential speech and at times irrelevant speech.


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of evaluation of PTSD.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), and 
supplemental statement of the case (SSOC) informed the 
appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letters of February 2003, March 2003 and November 2003, 
explained the evidence necessary to establish entitlement.  
In addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
in February 2004.  The basic elements for evaluation of PTSD 
have remained unchanged despite the change in the law with 
respect to the duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court), also 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in November 2003 specifically described the evidence 
needed to substantiate the claim and requested the appellant 
to "send what [the RO] needs."  Therefore, the Board finds 
that the communications as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The claim file contains private and VA medical treatment 
records.  The veteran was afforded a VA examination.  The 
Board is not aware of any evidence that has not been 
obtained.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Factual Background

A VA examination report of April 2002 noted a diagnosis of 
PTSD.  He was noted to have been able to maintain long term 
employment and a long term marriage with good familial 
relationships.  He was considered competent for VA purposes.  
Axis I noted a diagnosis of PTSD, prolonged, mild symptoms.  
His global assessment of functioning (GAF) score was 65.  The 
highest GAF in the prior year was noted as 65.

VA outpatient medical records of April 2004 noted that the 
veteran reported that he isolated himself from others.  It 
was noted that the veteran was very depressed and angry.  He 
felt that he could just barely control outbursts of anger.  A 
GAF score of 40 was noted with the highest GAF in the prior 
year noted as 40.

VA examination report of January 2005 noted that the veteran 
was able to maintain employment and had an intact family.  It 
noted that the veteran had some increased health problems 
which he did not understand very well and were upsetting him, 
and to some degree may be aggravating his PTSD.  The veteran 
complained of suicidal thoughts, however, he did not have any 
ideations, thoughts or plans.  He had no problems with 
hygiene.  He was oriented, off by one day, otherwise he was 
fully oriented.  He was difficult to interview as the 
examiner perceived that he was trying to appear a bit worse 
off than he was.  He had no particular obsessive compulsive 
behaviors that could be noted.  He was tangential and at 
times irrelevant.  He complained of anxiety, but it was 
unclear that he had frank panic attacks.  He described his 
sleep as poor, although he had relatively rare nightmares.  
It was noted that the veteran had fairly clear depression and 
some anxiety.  He was particularly somatic and did not appear 
to have a personality disorder.  It was noted that the 
veteran continued to have difficulty with depression and 
anxiety.  His GAF was noted as 50 with the lowest in the past 
year of 40.  In assigning this GAF score, the examiner noted 
that the veteran had been assigned a GAF score of 40 in the 
previous year, however, he believed that it was higher than 
40.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the applicable rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2005), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2005).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In May 
2005, the RO assigned a 50 percent evaluation effective 
January 30, 2003, the date of the original claim.  
Accordingly, the issue is whether a rating in excess of 50 
percent for PTSD is warranted at any time during the appeal 
period.  We conclude that the disability has not 
significantly changed and that a uniform rating is warranted.  

Initially, the Board notes that GAF scores of 40, 50 and 65 
have been assigned. Although the GAF score does not fit 
neatly into the rating criteria, the GAF score is evidence, 
which the Court has noted to be of importance.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgement, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  In reaching a determination in this case, 
the Board has considered the whole of the evidence, to 
include the appellant's statements, the assigned GAF scores, 
and the medical opinions.

The evidence reflects that the appellant's PTSD symptoms 
warrant a 70 percent evaluation.  While an April 2004 VA 
outpatient treatment record noted that the veteran isolated 
himself form others and was very depressed and angry, it was 
also noted that he was able to maintain a job for the past 
few years.  While in the VA examination of January 2005 it 
was noted that the veteran had difficulty in doing his job, 
the appellant nevertheless had been able to maintain his 
current job for years.  Although the examination report noted 
that he had few friends, it reported that the veteran had 
been married for 30 years and had a relatively intact family 
life.  While the veteran reported that he continued to 
struggle with suicidal ideations, he stated he would not act 
on it due to religion and his grandchildren.  In April 2002, 
he was oriented in all spheres and was considered within 
normal limits for his attention and concentration, and 
episodic memory.  In January 2005, he was fully oriented 
although he was off by one day, he complained of his memory, 
however he had no difficulty with his hygiene or other basic 
activities of daily living.  Although the veteran was noted 
to be difficult to interview as he was tangential and at 
times irrelevant, it was noted that to some extent it 
appeared that he was attempting to present himself a little 
worse than he was.  He denied hallucinations.  Although he 
reported that he heard sounds at times and was somewhat 
hypervigilant, he did not appear to have frank psychotic 
process.  Although he complained of anxiety, it was unclear 
that he had frank panic attacks.  He appeared to be 
depressed.  Finally, although he had problems with sleep, he 
had relatively rare nightmares.  The Board finds that the 
veteran's symptoms, are not severe enough to warrant a 100 
percent evaluation.  In fact, he has been able to hold his 
current job for years, he has been married for 30 years, and 
has exercised enough judgement to keep his suicidal ideations 
under control.  He does not suffer from panic attacks, 
continues to have good hygiene, is oriented and can function 
independently.  The appellant's PTSD symptoms do not warrant 
an evaluation in excess of 70 percent.  

The Board notes that the veteran was assigned a GAF score of 
40 in April 2004 which would indicate some serious and severe 
symptoms and deficiencies.  However, the Board notes that no 
actual basis was provided for that score and no full 
psychiatric evaluation was done at the time.  Although the 
2005 examiner entered a GAF of 50, he noted that the lowest 
GAF in the last year was 40, consistent with the 2004 report.  
The Board has been presented with GAFs of 40 stretching over 
a period of years, evidence of tangentiality,d irrelevant 
speech, anger, partial isolation and depression.  This 
evidence reflects findings consistent with a 70 percent 
evaluation.


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

In January 2006 the Board received evidence pertaining to the 
claim.  The new evidence has not been reviewed by the AOJ.  
The credentials of the examiner are not known, the method of 
testing speech discrimination are not known.  The tests are 
also not consistent with the VA examination.  There is no 
evidence of record that the appellant has waived initial 
consideration of the new evidence by the AOJ.  As the AOJ did 
not review this evidence, another SSOC must be issued.  See 
38 C.F.R. §§ 19.31, 19.37 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
audiometric examination.

2.  The AOJ should contact the veteran 
and request that he establish he 
professional credentials of the person 
who conducted the December 2005 private 
examination and establish the method of 
testing for speech discrimination 
testing.

3.  The AOJ review the evidence that was 
added to the record since the 
certification of appeal.

If upon completion of the above actions decision remains 
adverse to the appellant, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


